Order affirmed, with costs, on the opinion at the Appellate Division.
*728Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan and Breitel. Judges Keating and Jasen dissent in part and vote to reverse and deny the motion for summary judgment in favor of the corporate defendant, Pacific Industries, Inc., in the following memorandum: We agree with the majority that plaintiff’s affidavits are insufficient to raise a triable issue of fact as to the individual defendants. As to the corporate defendant, however, issues are sufficiently stated to require a trial as to whether plaintiff’s employment was one terminable at will.